DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 15-20, 22, 23, 25, 26 and 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemoto et al (US 2012/0179109).
Regarding claim 12, Takemoto discloses an activation system, comprising: a cartridge 20 comprising a distally-located cartridge seal 8 and containing a dosage of a medicament (fig 1); a cartridge carrier 6 configured to hold the cartridge in a first proximal position relative to the cartridge carrier (fig 1) and a second distal position relative to the cartridge carrier (fig 3), the cartridge carrier comprising a resilient carrier section 64/65 (¶45); a double-ended injection needle 5 arranged within a distal end of the cartridge carrier (fig 1), wherein the injection needle is fluidly connected to the cartridge when the cartridge is in the second distal position (fig 3); and a needle cap 4 removable from a distal end of the injection needle, wherein the needle cap: when capped, is configured to at least partially limit movement of the resilient carrier section when the cartridge is in the first proximal position (fig 1); and when at least partially uncapped, is configured to allow movement of the resilient carrier section to allow the cartridge to move to the second distal position (figs 2-4).  
Regarding claim 13, wherein the resilient carrier section comprises a flexible material so that the resilient carrier section is allowed to deform radially when the needle cap is removed and the cartridge is moved in the distal direction (¶45, figs 1-3).  
Regarding claim 15, wherein a radial outer surface of a carrier projection arranged on the cartridge carrier is enclosed by an inner surface of the needle cap (fig 1).  
Regarding claim 16, wherein, when in the first proximal position, the resilient carrier section corresponds to a maximum outer diameter of the cartridge carrier so that a radial surface of the needle cap fits closely to an outer radial surface of the resilient carrier section (figs 1 and 5).  
Regarding claim 17, wherein: the resilient carrier section comprises at least one of: a first protrusion 65 in a radial inward direction or a second protrusion 65 in a radial outward direction (protrusion 65 protrudes in both directions); and at least one of the first protrusion or the second protrusion is configured to retain the cartridge in position as long as the medicament delivery device is in the first proximal position (fig 1).  
Regarding claim 18, wherein: the cartridge carrier comprises a carrier collar 65; the cartridge comprises a cartridge shoulder 731; an inner diameter of the carrier collar is smaller than a maximum outer diameter of the cartridge (fig 1); and the carrier collar engages with the cartridge shoulder for restricting movement of the cartridge in the distal direction relative to the cartridge carrier when the medicament delivery device is in the first proximal position (fig 1).  
Regarding claim 19, wherein a proximal inner surface of the needle cap fits closely to a radial outer surface of the resilient carrier section when the medicament delivery device is in the first proximal position in order to restrict a radial outward deformation of the resilient carrier section (fig 5).  
Regarding claim 20, wherein a wall thickness of the resilient carrier section is less than a wall thickness of the remaining cartridge carrier fig 1).  
Regarding claim 22, wherein the double-ended injection needle comprises an inner needle section pointing into the cartridge carrier and an outer needle section pointing away from the cartridge carrier (fig 1).  
Regarding claim 23, wherein the double-ended injection needle is spaced apart from the cartridge seal when the medicament delivery device is in the first proximal position (fig 1).  
Regarding claim 25, Takemoto discloses a medicament delivery device comprising an activating system, comprising: a cartridge 20 comprising a distally-located cartridge seal 8 and containing a dosage of a medicament (fig 1); a cartridge carrier 6 configured to hold the cartridge in a first proximal position relative to the cartridge carrier (fig 1) and a second distal position relative to the cartridge carrier (fig 3), the cartridge carrier comprising a resilient carrier section 64/65 (¶45); a double-ended injection needle 5 arranged within a distal end of the cartridge carrier (fig 1), wherein the injection needle is fluidly connected to the cartridge when the cartridge is in the second distal position (fig 3); and a needle cap 4 removable from a distal end of the injection needle, wherein the needle cap: when capped, is configured to at least partially limit movement of the resilient carrier section when the cartridge is in the first proximal position (fig 1); and when at least partially uncapped, is configured to allow movement of the resilient carrier section to allow the cartridge to move to the second distal position (figs 2-4).  
Regarding claims 26 and 28-31, see claims 13 and 15-18 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al (US 2012/0179109) in view of Westbye et al (US 8,372,044).
Regarding claim 21, while Takemoto substantially discloses the invention as claimed, it does not disclose the device comprising a sleeve that is movable along a longitudinal axis relative to the cartridge carrier so as to cover or expose an outer needle section.  
Westbye discloses a sleeve 14 configured to slide along a central body 16 to shield needle 31 (figs 1 and 2). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Takemoto with a sleeve that is movable along a longitudinal axis relative to the cartridge carrier so as to cover an outer needle section as taught Westbye to cover the needle after use, to prevent accidental needle sticks.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,799,637. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims and all dependent claims are either obvious variants of the patented claims or obvious in view of Takemoto and Westbye.
Claims 12-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,610,645. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims and all dependent claims are either obvious variants of the patented claims or obvious in view of Takemoto and Westbye
Claims 12-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,518,032. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims and all dependent claims are either obvious variants of the patented claims or obvious in view of Takemoto and Westbye
Allowable Subject Matter
Should Applicant overcome the double patenting rejections above, the following reasons for allowance will apply.
Claims 14 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion for modifying closest art Takemoto such that the cartridge carrier comprises a distal section including a resilient material. The resilient section is purposefully placed on the proximal side/section such that rearrangement would render the device inoperable for its intended use. Similar allowable subject matter is present in claim 32. 
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While there is a reason to add a cover to closest art Takemoto (see claim 26), there is no suggestion to also configured a proximal part of the needle cap to fill a gap between a protrusion on the cartridge carrier and the sleeve; to modify Takemoto for such is considered impermissible hindsight.
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. 
Applicant argues Takemoto does not disclose the needle cap is configured to at least partially limit movement of the resilient carrier section when the cartridge is in the first position. The examiner disagrees, the movement of resilient carrier section 64/65 is limited with respect to the cover/cap 4 (abutment of 45 with 65, resilient section carrier section 64/65 cannot be moved axially without also moving the cover/cap). The carrier section may also not move to the positions in figs 2 and 3 without movement of the cap and thus the cap limits movement of the carrier section. 
Applicant argues the needle cover, when at least partially uncapped, is configured to allow movement of the resilient carrier section to allow the cartridge to move to the second position. The examiner disagrees, uncapped and partially uncapped have different scopes, the movement of the cap (and resulting radial movement of portions 44) result in a partial uncapping of the device as the cap is no longer fully secured and may simply be pulled off (as in fig 4), part of the uncapping process. 
Applicant argues main body 7 and not hub/cartridge carrier 6 is configured to hold the cartridge. The examiner disagrees, the syringe/cartridge is at least partially located within the hub/cartridge carrier and does not move independently of the cartridge; Applicant has not excluded intermediate structures (if main body 7 is not treated as part of the cartridge). Main body 7 could also be considered part of the cartridge as Applicant has no other limitations which exclude such an interpretation. 
Applicant argues there is no indication that Takemoto and Westbye combination would have been successful or beneficial. The examiner disagrees, after removal of the cap from the needle in Takemoto, the needle remains uncovered, presenting a hazard to patients and caregivers; Westbye’s sleeve provides a means by which to cover said needle, removing said hazard. Regarding indication of being successful, Takemoto does not show any structures which would interfere with the movement of the sleeve of Westbye along it, giving every indication it would be successful.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783